DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 9-11 and 13-14, in the reply filed on 5/3/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sofer et al (2016) in view of Lipinska et al (20160272501).
Sofer teaches few layer black phosphorus nanoparticles.  
Sofer, page 1563, teaches layered black phosphorus was prepared using the previously reported procedures in a quartz glass ampoule using Au/Sn alloy as the solvent and red phosphorus and SnI4 as a mineralizing agent. The synthesized crystals of black phosphorus were milled using an agate mortar and ultrasonicated in the solvent used for the subsequent milling step for 30 minutes. Subsequently, the black phosphorus suspension in solvent was milled using an Ultra Turrax disperser for different times and speeds in various solvents. Systematic measurement of the particle size dependences was performed for various milling speeds using dimethylformamide (DMF), 1-methyl-2-pyrolidone (NMP), bis(2-methoxyethyl) ether (DIGLYM) and acetonitrile (AN). The milling time was prolonged up to 6 h. The black phosphorus nanoparticles were separated by centrifugation.
Layered black phosphorus as taught by Sofer reads on a bulk layer-structured phosphorus material as claimed in claim 1. 
Although Sofer teaches milling the black phosphorus suspension in a solvent, Sofer does not teach an ice assisted exfoliation step. 
Lipinska teaches a method for producing flake graphene by direct exfoliation of graphite. 
Lipinska, paragraphs 27-30 of the PGPUB, teaches the method for producing flake graphene by direct exfoliation of graphite is characterised in that it comprises the following steps: 
a) an aqueous suspension of graphite with addition of one or more surface active agents is prepared;
b) the suspension is frozen;
c) the suspension is dried, thereby obtaining flake graphene.
Lipinska, paragraph 41 of the PGPUB, teaches in the method for producing flake graphene, graphene flakes trapped in graphite's structure are separated from each other by ice crystals during freezing. The aqueous suspension with graphite flakes is placed in a container in a freezer. Water which has penetrated into the spaces between carbon plates crystallises under the influence of low temperature and separates successive the carbon layers. The frozen suspension can be melted and dried or dried directly by sublimation.
Lipinska, paragraph 7 of the PGPUB, teaches there is a need to develop a cheap and efficient method for producing flake graphene with the use of safe and commercially available solvents such as water.
Lipinska, paragraph 8 of the PGPUB, teaches the idea behind the invention being applied is the use of anomalous thermal expansion of water which increases its volume during freezing. This phenomenon allows for the use of aqueous solutions for effective intercalation of graphite. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a step of freezing and melting as taught by Lipinska into the method as taught by Sofer as water which penetrates into the spaces between the black phosphorus crystallises under the influence of low temperature and separates successive the layers and further this is a cheap and efficient method with the use of safe and commercially available solvents such as water. 

Regarding claim 9, layered black phosphorus as taught by Sofer reads on a bulk layer-structured phosphorus material as claimed in claim 9. 

Regarding claim 10, Layered black phosphorus as taught by Sofer reads on a bulk layer-structured phosphorus material as claimed in claim 10. 
Further, Sofer teaches few layer black phosphorus nanoparticles which reads on a few layer black phosphorus nanomaterial as claimed in claim 10. 

Regarding claim 11, Sofer teaches the solvent can be dimethylformamide. 

Regarding claim 13, the combined references teach substantially no oxidation occurs as claimed in claim 13. 

Regarding claim 14, the few layer phosphorus material is metal free as claimed in claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2017158334 teaches mechanical exfoliation of 2-D materials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/31/22